Citation Nr: 1029386	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for status post open reduction internal fixation, right 
ankle (referred to hereinafter as "right ankle disability") for 
the period from July 30, 2007, to December 15, 2009.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a right ankle disability for the period beginning 
July 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to March 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in May 
2010.  A transcript of the hearing has been associated with the 
claims file.

During the pendancy of this appeal and in accordance with a June 
2008 rating determination (Statement of the Case), the Veteran's 
service-connected right ankle disability was increased to 20 
percent, effective July 30, 2007.  In a January 2010 rating 
decision, the RO assigned the Veteran a temporary 100 percent 
evaluation from December 16, 2009, to January 31, 2010, for his 
right ankle disability based on surgical treatment necessitating 
convalescence.  This temporary 100 percent evaluation was 
extended to June 30, 2010, in an April 2010 RO rating decision.  
Because the temporary total rating does not cover the entire 
period on appeal, and the highest rating available was not 
otherwise assigned, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

As will be explained in further detail herein, the Board finds 
that a staged rating under Hart v. Mansfield, 21 Vet. App. 505 
(2007) is appropriate under the circumstances of this case.  
Therefore, the issues have been so styled into two distinct 
stages, as stated on the title page of this decision. 

The issue of entitlement to a disability evaluation in excess of 
20 percent for a right ankle disability for the period beginning 
July 1, 2010, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

For the period from July 30, 2007, to December 15, 2009, the 
Veteran's right ankle disability was not productive of ankylosis 
or severe foot injuries.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent 
for a right ankle disability for the period from July 30, 2007, 
to December 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and of how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Prior to the initial AOJ decision, the Veteran was notified by 
letter dated in August 2007 of the evidence required to establish 
entitlement to an increased rating, the evidence not of record 
necessary to substantiate his claim for a increased rating, his 
and VA's respective duties for obtaining evidence, and how VA 
determines disability ratings and effective dates.  As this 
letter fully addressed all notice elements, the Board finds that 
VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records, VA treatment records, and private 
treatment records from healthcare providers identified by the 
Veteran have been obtained by VA.  Additional private treatment 
records from other healthcare providers were submitted by the 
Veteran himself.  In August 2007 and June 2009, he was afforded 
VA joints examinations.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his right ankle 
disability for the period from July 30, 2007, to December 15, 
2009.  He contends that this disability during this period was 
more severe than contemplated by a 20 percent rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in any increased rating claim if distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion provide for consideration of flare ups and functional loss 
due to weakness, excess fatigability, incoordination, and pain on 
use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior, such as facial expression or wincing, of the Veteran 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

The Veteran's service-connected right ankle disability currently 
is rated analogously to other foot injuries under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Pursuant to this provision, a 20 
percent disability rating is warranted for a moderately severe 
foot injury.  A severe foot injury merits a 30 percent disability 
evaluation.  If there is actual loss of the use of the foot, a 40 
percent disability rating is assigned.

Words such as "moderately severe" and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that the decision reached will be "equitable and 
just."  38 C.F.R. § 4.6.

During the pendancy of this appeal and in accordance with a June 
2008 rating determination (Statement of the Case), the Veteran's 
service-connected right ankle disability was increased to 20 
percent, effective July 30, 2007.  In a January 2010 rating 
decision, the RO assigned the Veteran a temporary 100 percent 
evaluation from December 16, 2009, to January 31, 2010, for his 
right ankle disability based on surgical treatment necessitating 
convalescence.  This temporary 100 percent evaluation was 
extended to June 30, 2010, in an April 2010 RO rating decision.  
As was noted in the Introduction section of this decision, the 
Board finds that a staged rating is appropriate under the 
circumstances of this case and in accordance Hart v. Mansfield, 
21 Vet. App. 505 (2007).  For the reasons set forth below in the 
Remand section of this decision, the issue of entitlement to a 
disability evaluation in excess of 20 percent for a right ankle 
disability from July 1, 2010, requires further development before 
the Board may proceed in completing its adjudication.  

The Veteran underwent a VA joints examination in August 2007.  He 
reported difficulty arising in the morning, stiffness, and 
discomfort toward the end of the day in his right ankle.  He also 
reported that he elevates his right ankle to relieve this evening 
discomfort.  However, he denied a history of significant flare 
ups, difficulty driving, and difficulty in walking for any 
significant length of time.  Upon examination, a scar was noted 
on the dorsum of the Veteran's right ankle.  His range of motion 
was full and was not painful.  No range of motion loss due to 
pain, lack of endurance, weakness, or incoordination was noted 
upon repetitive testing.  Valgus and varus angulation was 
performed without difficulty or pain.  The examiner provided a 
diagnosis of status post open reduction fracture of the right 
ankle.  The examiner then opined that this disability did not 
impair the Veteran's ability to do his job as a warehouseman, 
aside from occasional slight fatigue in his right ankle at the 
end of the day from prolonged standing, or perform his usual 
daily activities.

VA received a statement from S.E., the controller of the company 
the Veteran works for, also in August 2007.  S.E. indicated that 
the Veteran had been the company shipper and receiver, parts 
stocker, and equipment prep technician since February 2001.  
However, he further indicated that the Veteran now is physically 
unable to stay on his feet all day or move some of the heavier 
equipment.  As such, the company was working to move him to a 
less labor intensive position in the future.

Later in 2007, VA received a statement from C.C., the Veteran's 
wife.  C.C. noted that the Veteran cannot engage in numerous 
activities, such as skiing or playing basketball, due in part to 
his right ankle.

The Veteran also submitted a statement later in 2007.  He 
complained that the list of things he cannot due because of his 
disabilities, including his right ankle disability, is long.  He 
then stated that it is more comfortable for him to walk down 
stairs backwards.

VA treatment records dated in January 2008 document the Veteran's 
complaints of pain that gets worse during the course of the day 
and swelling at night in his right ankle.  Upon examination, a 
scar on his right ankle was noted.  There was no evidence of 
erythema or swelling, but the ankle was stiff with movement.  X-
rays revealed some degenerative changes.  The Veteran was 
diagnosed with degenerative joint disease (DJD) and ankle pain.  
He was given a cane.

In February 2008, the Veteran reported to VA that he experiences 
right ankle pain with prolonged weight bearing.  Upon 
examination, his joint line was tender to palpation.  There was 
evidence of peroneal subluxation.  The Veteran's dorsiflexion was 
to 15 degrees and his plantar flexion was to 40 degrees, with 
pain at the extremes.  Subtalar motion and alignment, however, 
were normal.  The examiner rendered a diagnosis of post traumatic 
DJD and ordered an Arizona brace for the Veteran.

VA treatment records dated in April 2008 reflect the Veteran's 
complaint of right ankle pain that is worst on damp, rainy, cold 
days and when the ankle gets stiff from inactivity.  These 
records also reflect that the Veteran wears his Arizona brace and 
works without much difficulty, although continues to go down 
stairs backwards.  Upon examination, the Veteran's right ankle 
was not swollen.  His plantar flexion was to 45 degrees and his 
eversion and inversion range of motion was normal.  Although the 
Veteran's had subluxing peroneal tendons, they were not tender.  
X-rays revealed moderately severe degenerative changes.  The 
Veteran was diagnosed with right ankle DJD.  He was informed that 
he most likely would require ankle fusion or ankle replacement 
surgery in the future.

In his May 2008 notice of disagreement, the Veteran indicated 
that he wears his Arizona brace every day, but that it decreases 
his mobility.  He further indicated that he has stopped working 8 
hours per day due to the pain in his ankle.

In his statement attached to his July 2008 substantive appeal on 
a VA Form 9, the Veteran reiterated that he experiences pain and 
lost movement, as well as limping, in his right ankle which 
requires him to wear an Arizona brace and prevents him from 
engaging in activities with his daughters.

The Veteran underwent a second VA joints examination in June 
2009.  He appeared with a brace on and ambulated with a cane.  He 
reported substantial right ankle pain and indicated that he 
changed his occupation because he was unable to stand.  Upon 
examination, there was no evidence of swelling.  The Veteran had 
full range of motion.  Repetitive testing resulted in no range of 
motion loss due to pain, weakness, fatigue, or lack of endurance.  
Valgus and varus angulation was performed without any difficulty.  
Based on X-rays previously taken, a diagnosis of severe arthritic 
changes was made.  The examiner indicated that the Veteran's 
daily activities were not affected by this disability.

A VA treatment record dated in July 2009 reveals that the Veteran 
continued to work full-time on his feet as a warehouseman, use a 
cane for ambulation, and elevate his right ankle in the evening.  
Upon examination, the Veteran's range of motion was to 10 degrees 
dorsiflexion, 30 degrees plantar flexion, 20 degrees inversion, 
and 10 degrees eversion.  X-rays revealed moderate degenerative 
changes.  The Veteran was diagnosed with post traumatic arthritis 
of the right ankle.

The Veteran sought treatment for his right ankle from the Boston 
Sports & Shoulder Center in August 2009.  He indicated that he 
worked as a warehouse manager and was on his feet a lot.  He then 
reported that his right ankle symptoms are worse in the morning 
and afternoon.  He also reported considerable locking of his 
right ankle 2 to 3 times per year.  Upon examination, no obvious 
ankle deformity was found.  The Veteran's right lower extremity 
was neurovascularly intact and his right ankle strength was 5/5.  
His range of motion was to 5 degrees dorsiflexion, 15-20 degrees 
plantar flexion, approximately 15 degrees inversion, and 10-15 
degrees eversion.  Some crunching was noted in the posterior 
aspect of the ankle during dorsiflexion and plantar flexion.  
Some crepitus also was noted upon palpation along the lateral 
posterior malleolus.  There further were questionable peroneal 
subluxations.  X-rays revealed bone on bone arthritis of the 
right ankle joint.  A diagnosis of osteoarthritis was rendered.

In May 2010, a Travel Board hearing was convened regarding the 
Veteran's claim.  He testified that he experienced pain, 
discomfort, and a lack of movement which limited his ability to 
engage in physical activities between July 30, 2007, and December 
15, 2009.  He also testified that he changed positions from 
warehouse manager to accounts payable in early 2009 due to these 
symptoms.

In light of the evidence of record, the Board finds that 
entitlement to a disability evaluation in excess of 20 percent 
for a right ankle disability for the period from July 30, 2007, 
to December 15, 2009, is not warranted under Diagnostic Code 
5284.  The Veteran reported during this timeframe right ankle 
pain, stiffness, limping, occasional locking, discomfort, and 
limitation of movement which prevented him from engaging in 
numerous activities, especially physical activities and 
activities with his daughters, caused him to walk down stairs 
backwards, required that he elevate his right ankle in the 
evening, and necessitated that he decrease his hours and change 
from the warehouse to accounts payable at work sometime in 2009.  
C.C. also noted that the Veteran's right ankle precluded him from 
engaging in various activities, while S.E. reiterated that the 
Veteran had to move to a less labor intensive position at work 
due to his right ankle disability.  The Veteran, C.C., and S.E. 
are competent to so report on how the Veteran's right ankle 
disability affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (finding lay testimony competent when it 
concerns features or symptoms of injury or illness).  They also 
are credible.  The objective evidence includes findings of right 
ankle stiffness, tenderness, crunching, crepitus, and peroneal 
subluxation.  Although the Veteran's range of motion was noted to 
be normal in an April 2008 VA treatment record and full upon 
initial and repetitive testing in his August 2007 and June 2009 
VA joints examination reports, some limitation in this regard was 
documented in VA and private treatment records dated in February 
2008 and July and August 2009.  He was noted to wear an ankle 
brace and ambulate with a cane due to these symptoms.

However, these symptoms cannot be characterized as producing 
severe foot injuries.  The Veteran's right ankle strength was 5/5 
and his right lower extremity was neurovascularly intact during 
the period from July 30, 2007, to December 15, 2009.  He was able 
to work as a warehouseman until sometime in 2009, and thereafter 
was able to continue less labor intensive employment.  According 
to the examiners who conducted his VA joints examinations, he 
experienced no significant impact in his daily activities.  The 
predominant impact noted outside of these examinations indeed was 
his inability to stand for prolonged periods of time.  As such, 
the currently assigned 20 percent rating for the Veteran's right 
ankle disability for the period from July 30, 2007, to December 
15, 2009, is appropriate.

Consideration has been given to whether the Veteran may be 
afforded an evaluation in excess of 20 percent for his right 
ankle disability for the period from July 30, 2007, to December 
15, 2009, under other potentially applicable Diagnostic Codes.  
Diagnostic Code 5270, the only other Diagnostic Code pertaining 
to disabilities of the ankle that provides for a maximum 
disability rating higher than 20 percent, concerns ankylosis.  As 
there is no evidence that the Veteran has been diagnosed with 
ankylosis of the right ankle, there is no basis to assign a 
higher rating under Diagnostic Code 5270.

For these reasons, the preponderance of the evidence is against 
entitlement to a disability evaluation higher than 20 percent for 
the Veteran's right ankle disability for the period from July 30, 
2007, to December 15, 2009, is denied.  

III.  Extraschedular Consideration

The above determination continuing the Veteran's 20 percent 
rating for his right ankle disability for the period from July 
30, 2007 to December 15, 2009, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
the assignment of an evaluation on an extraschedular basis is 
warranted for the Veteran's right ankle disability during this 
timeframe.  See 38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Manifestations of the Veteran's service-connected right ankle 
disability cause impairment that is contemplated by the rating 
criteria.  Here, the rating criteria reasonably describe the 
Veteran's symptomatology within the rating assigned, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  

Moreover, there has been no showing that the Veteran's right 
ankle disability for the period from July 30, 2007 to December 
15, 2009, reflected so unique or exceptional a disability picture 
that it could not be contemplated adequately by the regular 
schedular rating criteria discussed above.  The Veteran's 
predominant symptoms indeed were considered under these criteria.  
There also has been no showing that the Veteran's right ankle 
disability resulted in marked interference with employment during 
this timeframe.  While the evidence indicates that the Veteran 
experienced some difficulty in his employment due to his right 
ankle, he nonetheless successfully maintained a position at his 
company, however, by moving from working in the warehouse to 
working in accounts payable sometime in 2009.  Finally, there has 
been no showing that the Veteran's right ankle disability 
satisfied the unusual disability factor of requiring frequent 
periods of hospitalization between July 30, 2007, and December 
15, 2009.  Indeed, there is no evidence that this disability 
required any such hospitalization.  As such, referral for 
consideration of extra-schedular rating is not warranted under 
the circumstances of this case.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 20 percent 
disabling for a right ankle disability for the period from July 
30, 2007, to December 15, 2009, is denied.


REMAND

Although the Board sincerely regrets the additional delay, the 
Veteran's claim of entitlement to a disability evaluation in 
excess of 20 percent disabling for a right ankle disability for 
the period beginning July 1, 2010, must be remanded for 
additional development.  Such remand is necessary to ensure that 
there is a complete record so that the Veteran is afforded every 
possible consideration.

VA's duty to assist the Veteran in developing his claim includes 
providing a contemporaneous medical examination if the evidence 
indicates there has been a material change in a service-connected 
disability or that the current rating for that disability may be 
incorrect.  38 C.F.R. § 3.327; see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Veteran has undergone surgical treatment necessitating 
convalescence for his right ankle disability, as noted in the 
introduction.  Specifically, an arthroscopic right ankle fusion 
was performed on December 16, 2009.  A physician at the Boston 
Sports & Shoulder Center certified in January 2010 that the 
Veteran would be unable to return to work due to his right ankle 
fusion until June 1, 2010.

The Board finds that the Veteran's surgery constitutes evidence 
of a material change in his right ankle disability.  Whether this 
disability has improved, stayed the same, or worsened as a result 
of the surgery, however, is unknown because the Veteran has not 
been afforded a VA examination since the time of the surgery.  A 
contemporaneous VA medical examination therefore should be 
scheduled to assess the current nature, extent, and severity of 
the Veteran's right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the current nature, extent, and 
severity of his right ankle disability.  
The claims file shall be made available to 
and reviewed by the examiner.  The 
examiner shall note such review, and 
identify and discuss important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall describe and discuss the evidence of 
all relevant symptomatology.  All 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The rationale for any 
opinions expressed shall be provided in 
the examination report.

3.  Then readjudicate the Veteran's claim 
of entitlement to a disability evaluation 
in excess of 20 percent disabling for a 
right ankle disability for the period 
beginning July 1, 2010.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative shall be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


